Citation Nr: 1521547	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-21 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for lumbosacral strain, and if so, whether service connection may be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental stress, to include as secondary to lumbosacral strain.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen a claim of entitlement to service connection for lumbosacral strain and denied entitlement to service connection for "chronic disability to account for mental stress."

The Veteran claimed mental stress and the RO adjudicated the issue as entitlement to service connection for "chronic disability to account for mental stress."  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the claim on appeal as reflected on the title page accordingly.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, an RO declined to reopen the Veteran's claim of service connection for lumbosacral strain.  In a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the March 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for lumbosacral strain.

3.  Degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine had their onset in service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Degenerative disc disease and degenerative joint disease of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A March 2005 rating action declined to reopen the claim of service connection for lumbosacral strain.  The Veteran did not file a NOD with the March 2005 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade.  Evidence submitted since the March 2005 final decision includes lay statements by the Veteran reporting recurrent symptoms of back pain since service.  It also includes VA treatment records dated from September 2010 through February 2015 showing diagnoses of DJD and DDD of the lumbar spine and low back pain.  The Board finds this new evidence, considered with old evidence including service treatment records (STRs) that show back complaints in service, at least triggers the duty to assist by providing a medical opinion.  The Board thus reopens the Veteran's claim of entitlement to service connection for lumbosacral strain for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The record shows the Veteran has current disabilities of DDD and DJD of the lumbar spine.  He has consistently reported in lay statements and VA treatment records that his back pain began in service and has continued to the present.  The Veteran is competent to report the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds these reports to be credible, as his lay evidence is consistent both internally and with the other evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  Specifically, STRs show complaints and treatment of low back pain in October 1972 and April 1973.  The Veteran separated from service in April 1975 and in November 1976 filed a service connection claim for back pain in "1973-1974."  In October 1986 he reported it had been present for 10 years; in August 2010 he reported chronic back pain for 30 years, and in January 2014 he reported a 40-year history of low back pain.  The Veteran competently, credibly, and consistently described recurrent symptoms since the time of his discharge that support the later diagnoses by VA medical personnel.  There is no evidence of record in conflict with the lay evidence.  Thus, service connection is warranted.  


ORDER

New and material evidence to reopen a claim of service connection lumbosacral strain has been presented; to this extent, the appeal is granted.

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including as secondary to his lumbar spine disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In an October 2010 VA treatment record, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) (r/o major depressive disorder, recurrent; r/o dysthymic disorder), and lists low back pain in Axis III.  The Board finds a VA examination is necessary to determine whether any current acquired psychiatric disorder was caused or aggravated by the Veteran's lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  After completing this and any other appropriate development, schedule the Veteran for an appropriate examination to address the etiology and/or onset of any current acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  

Ask the examiner to:

a)  Identify all psychiatric disabilities found to be present since June 2010.

b)  For each diagnosis, state whether it is at least as likely as not that

1.  the diagnosis is related to or had its onset in service;

2.  the diagnosis was caused or aggravated by the Veteran's service-connected lumbar spine disability.  The October 2010 VA treatment record listing low back pain in Axis III should be addressed.

The rationale for all opinions expressed should be set forth.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


